Citation Nr: 1114373	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss, and if so, whether the claim can be granted.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral tinnitus, and if so, whether the claim can be granted.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a right hip disorder.  

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2005 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony before the undersigned during a videoconference hearing in June 2010.  A transcript is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim of service connection for hypertension.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The claims file indicates, and the Veteran testified, that he was previously denied entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss and tinnitus.

The issues of entitlement to service connection for bilateral hearing loss and bilateral tinnitus on de novo review, service connection for a right knee disorder, a right hip disorder and PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus was denied in August 1997; an appeal was not perfected.  

2.  Evidence received since the August 1997 decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims.

3.  Hypertension did not manifest during the Veteran's service or to a compensable degree in the first postservice year; the preponderance of the evidence is against a finding that hypertension is related to his service or to any event therein.


CONCLUSIONS OF LAW

1.  The August 1997 decision that denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (finding that the Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision regarding the claims to reopen service connection for bilateral hearing loss and tinnitus, further notice and assistance is unnecessary to aid the Veteran in substantiating these claims.

The Duty to Notify

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In letters issued in November 2004 and August 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for hypertension.  These letters also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran was notified of the first three elements of the Dingess notice by the November 2004 and August 2005 letters.  While he has not received specific information regarding the disability rating and effective date elements of his claim for service connection for hypertension, as the claim is being denied no additional disability rating or effective date will be assigned.  Therefore, the Veteran is not prejudiced because he has not received this notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (finding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  




The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion in response to his claim for service connection for hypertension but has determined that no such examination or opinion is required.  The Veteran specifically testified during the June 2010 Board hearing that he was first diagnosed with hypertension after service and that he did not receive any treatment or diagnosis for hypertension or elevated blood pressure during service.  A June 1969 VA examination, more than one year post-discharge, demonstrated blood pressure within normal limits.  Therefore, as the record does not indicate incurrence or symptoms in service or within the applicable presumptive period, a VA examination is not warranted.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  The Board notes that at the June 2010 hearing, the Veteran indicated he had received treatment from Dr. M. after service for hypertension, but he was unsure whether such records would be available since the physician had retired.  He was provided with a 60-day period to submit evidence from Dr. M.  He did not do so and he did not indicate during that time period that such evidence may be available.  The Board notes that the record contains treatment records from Dr. M. and there is no indication that Dr. M. did not submit all available treatment records.  The Board recognizes that the Veteran has reported recent private treatment for maintenance of hypertension and that such records have not been obtained.  However, the current treatment or diagnosis of hypertension is not at issue in this case, as the record establishes that he has a current diagnosis of hypertension.  As such, the records are not relevant to this claim.  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2010 Board hearing, the Veteran was asked about current diagnoses, in-service injuries, continuity of symptoms and whether any doctor has provided etiology opinions in regard to his claimed disabilities.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

B.  Legal Criteria, Factual Background, and Analysis

1.  Claim to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran testified during the June 2010 Board hearing that he was originally denied entitlement to service connection for bilateral hearing loss and tinnitus in the 1970s.  The claims file does not contain this rating decision.  However, the Veteran submitted a claim to reopen in October 1996.  He was asked to provide evidence in support of his claim and, when such evidence was not submitted, the RO provided a letter denying his claim for both issues in July 1997.  

After receiving evidence regarding the Veteran's hearing loss and tinnitus claim, an August 1997 letter again denied his hearing loss claim and noted that he needed to submit new and material evidence to reopen the claim.  The Board notes that the August 1997 denial did not specifically state that it was denying the claim regarding tinnitus.  The Board concludes, however, that the notice implicitly denied the claim to reopen a claim of service connection for tinnitus.  The "implicit denial" rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) ("Where the Veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.").  The four factors to be used in determining whether a claim was implicitly denied are: (1) the description of evidence considered in the VA adjudication (by the RO or Board); (2) the relatedness of the claims; (3) the timing of the claims, i.e., whether filed simultaneously or close together in time; and (4) whether a reasonable person would be placed on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim.  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  In this case, an analysis of the four factors warrants application of the implicit denial rule.  Here, the claims to reopen claims of service connection for tinnitus and hearing loss are closely related, as symptoms of tinnitus are described in conjunction with complaints of decreased hearing loss.  These claims were also filed at the same time in the initial October 1996 claim.  Although the August 1997 denial did not explicitly discuss the evidence reviewed, the evidence added to the record were April through June 1997 VA records showing recent treatment for both hearing loss and tinnitus.  The RO secured these records in response to a July 1997 statement from the Veteran indicating he had recently sought VA treatment for these conditions.  Based on consideration of these factors, the Board concludes that a reasonable person would have been on notice that the denial of the claim to reopen service connection for hearing loss included an implicit denial of the claim for service connection for tinnitus.

The August 1997 denial apprised the Veteran of his procedural and appellate rights, but he did not appeal.  Therefore, the August 1997 denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.
 
The evidence of record at that time included the Veteran's service treatment records, including an April 1966 entrance examination and a March 1968 medical board examination that each demonstrated hearing within normal limits.  The Veteran denied hearing loss, "running ears" and all other ear trouble in a March 1968 report of medical history.  The Veteran was being treated in-patient at Walter Reed Army Hospital at that time and was discharged in May 1968 due to an eye injury.  Also of record was a June 1969 VA examination report conducted in connection with a claim related to his service-connected eye injury, in which it was noted that his ears were normal and that hearing loss was not noted.  April 1997 VA treatment records show the Veteran complained of a decrease in hearing in the left ear, a ringing noise, and pain.  He reported having ear problems for eight years and indicated he felt that the hearing loss may have been related to his blood pressure medications.  He had, however, been experiencing tinnitus since prior to taking the medications.  A notation indicated the Veteran had unilateral hearing loss and tinnitus, that may have been secondary to an artillery blast.  

At the time of the August 1997 denial, the record did not demonstrate current bilateral hearing loss by VA standards.  Additionally, the evidence did not indicate continuity of symptomatology of tinnitus since shortly after service.  The subsequently received evidence includes a September 2005 VA examination demonstrating current bilateral hearing loss and tinnitus.  At the June 2010 hearing the Veteran testified that he began experiencing ringing in his ears in the late 1960s or early 1970s.  This evidence specifically relates to unestablished facts necessary to substantiate the claims for service connection and raises a reasonable possibility of substantiating the claims.  Hence, it is new and material and reopening of the claims is in order.  

2.  Service Connection for Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Certain chronic disabilities, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The record reflects the Veteran has been diagnosed with hypertension and is currently being treated with medication for the condition.  Hence, the record shows he has a current disability of hypertension.  

The record does not demonstrate an in-service incurrence of hypertension or evidence that hypertension manifested to a compensable degree within the one year presumptive period after service.  Service treatment records are negative for any elevated blood pressure readings or diagnosis of hypertension.  The Veteran specifically testified during the June 2010 Board hearing that he was first diagnosed with hypertension after service and that he did not receive any treatment or diagnosis for hypertension or elevated blood pressure during service.  The Board notes that the Veteran testified that he was diagnosed with hypertension in 1969; however, the record does not reflect such a diagnosis.  Notably, the Veteran was provided with a 60 day time period to submit records showing treatment more contemporaneous to service and he did not do so.  Moreover, a June 1969 VA examination, more than one year post-discharge, demonstrated blood pressure within normal limits.  Hence, there is evidence against a finding that the Veteran had hypertension to a compensable level within one year of his discharge.  The earliest evidence of record showing treatment for high blood pressure is from August 1990.  There is no evidence of record indicating an association between current hypertension and the Veteran's service. 

As the preponderance of the evidence is against a finding of an in-service incurrence of hypertension or that hypertension manifested within one year of the Veteran's discharge from service, the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence has been received; the claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened.

Service connection for hypertension is denied.  




REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  For purposes of securing an examination, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The record establishes current diagnoses of right knee and right hip disorders.  The Veteran has reported that both disorders began in service as a result of walking while carrying heavy backpacks and equipment.  The Veteran is competent to report symptoms he personally experienced and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As the evidence indicates an association between the Veteran's current right knee and right hip disorders and his service, he must be provided with a VA examination to secure an etiology opinion.  

Moreover, the Veteran was provided a VA examination in September 2005 to assess the current severity and determine the etiology of his bilateral hearing loss and tinnitus.  The VA examiner found current bilateral hearing loss and tinnitus and stated that it was impossible to determine whether the Veteran had hearing loss when he was discharged because there were no discharge physicals in the claims file.  The examiner stated that an opinion would be mere speculation.  

However, the record reflects that an examination was provided less than two months prior to his discharge from service, which included the results of an audiogram, as well as the Veteran's contemporaneous report of medical history.  Furthermore, the Veteran has provided testimony regarding acoustic trauma and the in-service incurrence of hearing loss and tinnitus.  Additionally, the Veteran's DD Form 214 shows that he was a light weapons infantryman; hence, he is presumed to have been exposed to noise during service.  This examination and the Veteran's testimony must be considered in rendering an etiology opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a new VA examination is required.  

VA recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 
38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (Jul. 13, 2010).

A February 2008 VA examination report contains a current diagnosis of PTSD based on a stressor of being present when a close friend was killed during a rocket attack in Vietnam.  The RO determined that this service member, E.M., was in a different unit than the Veteran at the time of his death.  Hence, the record currently does not show that the Veteran's reported stressor is consistent with the circumstances of his service since the evidence indicates he may not have been in the same location as the deceased service member when that service member was killed.  However, development was not done to determine where the two units were located at the time of the servicemember's death and whether they were in proximity to each other.  It is possible that they were assigned to the same location.  Thus, further development of this stressor should be completed.  

An April 2008 opinion from T.M. at the Birmingham Vet Center provides the Veteran with a diagnosis of PTSD but finds that it is related to an injury to his eye during service when he was hit by shrapnel from sniper fire.  A December 1967 service treatment record shows that the Veteran hit his eye with a stick after jumping out of a bunker.  This evidence is contemporaneous to the Veteran's left eye injury and indicates that the injury did not occur as a result of the Veteran being hit by shrapnel fire.  Hence, the April 2008 opinion is inadequate to make a conclusive determination as it appears to be based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that an opinion based on an inaccurate factual premise has no probative value).

The Veteran has also reported that he experienced mortar rocket attacks during service, fired his weapon upon the enemy while on patrol, and that some of his service comrades were killed while he was serving with them.  He stated that he worried about being killed every day because of serving in Vietnam.  As noted, the Veteran's DD Form 214 shows his military occupational specialty was Light Weapons Infantryman and that he served in Vietnam from December 1966 to June 1968.  Hence, it is consistent with the circumstances of his service that he would have been exposed to mortar rocket attacks and fired his weapon upon the enemy while on patrol.  The February 2008 VA medical examiner did not provide an opinion regarding whether the Veteran's response to these events or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror, whether these alleged stressors are adequate to support a diagnosis of PTSD, or whether the Veteran's symptoms are related to such stressors.  Therefore, under the recently amended PTSD regulations, once all required development has been undertaken, the Veteran must be provided with a VA mental health examination to determine the nature and etiology of any current psychological disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran also reported during the June 2010 hearing that he had been receiving psychiatric treatment from T.M. for about four years.  The record reflects that T.M. is with the Birmingham Vet Center.  While an April 2008 letter from this treatment provider has been associated with the claims file, records of the reported treatment have not been obtained.  These records are constructively of record, are relevant to the appeal, and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2010).  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Massey v. Brown, 7 Vet. App. 204 (1994). 

The Veteran also testified at the hearing that he receives current treatment for hearing loss and tinnitus at the Birmingham VA Medical Center.  The most recent VA treatment records that have been associated with the claims file are from May 2007.  As VA treatment records are constructively of record and may be relevant to the Veteran's claims, updated records must be secured and associated with the claims file.  Bell, 2 Vet. App. at 613.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA treatment records dated since May 2007 that have not yet been associated with the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Make further attempts with the appropriate facilities, including, but not necessarily limited to, the Joint Services Records Research Center, to corroborate the Veteran's reported stressor of the death of E.M. during a mortar attack, to include whether E.M. and the Veteran's units were stationed at the same location.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Attempt to obtain the Veteran's treatment records with T.M., in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA orthopedic examination to determine whether any currently diagnosed right knee or right hip disability was incurred or aggravated in service.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner should provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that any currently diagnosed right knee or right hip disability had its onset in active service; is otherwise the result of disease or injury in service; or was aggravated (underwent an increase in underlying disability) in service.  

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he had to carry heavy backpacks and equipment during service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Schedule the Veteran for a VA audiological examination to determine whether current bilateral hearing loss and tinnitus were incurred or aggravated in service.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

In light of the acoustic trauma the Veteran incurred during service, the examiner should provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that bilateral hearing loss and tinnitus had their onset in active service; are otherwise the result of disease or injury in service, including noise exposure; or were aggravated (underwent an increase in underlying disability) in service.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Once all of the relevant requested development has been completed, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report.

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  The examiner should then respond to the following questions:

(A) Is it at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disorder is causally related to the Veteran's active service?

(B) (1) If PTSD is diagnosed (under DSM-IV criteria), then identify the specific stressor(s) upon which the diagnosis is based and explain whether the claimed stressor(s) is/are related to the Veteran's fear of in-service hostile military or terrorist activity.

(2) If PTSD is not diagnosed, then explain why the Veteran does not meet the criteria for the diagnosis.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service stressors, exposures, or events, and his current symptoms.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Then, readjudicate the claims.  If any of the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


